DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/06/2020 has been entered.
 
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application Nos. 14/556648, 12/972013, 15/812952, 14/099380, 15/821258, 14/505090, 14/505183, 15/821325, 14/840274, 14840284, 14/840267, 14/840290, 14/840307, 15/016954, 15/017007, 62/504844, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  For example, the above Application Nos. fail to disclose or provide adequate support for “configuring a carrier for fractional skin grafting comprising fractional resection of tissue by coupling the carrier to a scalpet assembly” as recited in claim 1 and support by Figures 101-104, 107A-108, paragraph [0465]. Support for this limitation is found in Application Nos. 15/431230, 15/431247 and 62/456775. Accordingly, the effective filing date for claims 1-48 is 2/09/2017.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 46 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 46 recites “wherein each scalpet is configured to rotate around a central axis of the scaplet” in lines 1-2. There is insufficient antecedent bases for “the scaplet”, the term is interpreted to read “the scalpet”. Further, it is unclear as to which scalpet “the scalpet” of line 2 is referring to. For example, any one of the plurality of scalpets or the central axis of itself. For the purposes of examination, the limitation has been interpreted to read “wherein each scalpet of the plurality of scalpets is configured to rotate around a central axis of the respective scalpet of the plurality of scalpets.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 47 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rassman (US 6,572,625).

Regarding claim 47, Rassman discloses wherein the scalpet assembly (15) includes a drive assembly (cutting arm 21) coupled to the at least one scalpet (Fig. 3), wherein the drive 10assembly is configured to impart a rotational force to a proximal region of the at least one scalpet, wherein the rotational force rotates the at least one scalpet around a central axis (Fig. 4).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-42, 45 and 48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hall et al. (US 2012/0271320 A1) in view of Giovannoli (US 2007/0073327 A1).


However, Hall teaches an alternative embodiment in which the plurality of scalpets are rotatable coupled to the scalpet assembly as the plurality of scalpets may be rotated after the punch retracts with the specimen attached (Fig. 17). The rotation of the plurality of scalpets serves to sever any additional connection of tissue after the punch has been retracted (Fig. 17).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the plurality of scalpets of Hall to be rotatble coupled to the scalpet assembly in light of the teachings of Hall in order to improve cutting and resecting of the skin plugs.
Modified Hall fails to explicitly disclose configuring a marking system for marking the target site of a subject and fractionally resecting tissue according to the marking.
However, Giovannoli teaches a method for excising skin (abstract) using a scalpet array (punch array 22; fig. 4) including a plurality of scalpets (punches 23) and configuring a marking system for marking a target site of a subject by first marking a target side of a subject using means to identify placement, shape and orientation of the resected tissue (incisions 13), such as a template or other marking means, and then making the incisions ([0039]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of modified Hall by configuring a marking system for marking the target site of a subject and then fractionally resecting 
Regarding claim 2, Hall substantially discloses the invention as claimed and further discloses wherein the removing of the plurality of skin plugs (131) includes directing the plurality of skin plugs into a collection canister (including at least dressing 120 and area surrounding dressing 120 which holds or contains skin tissue 131; fig. 8).
Regarding claims 3-4, modified Hall fails to explicitly disclose wherein the transferring of the skin graft comprises non-20uniform transfer of the plurality of skin plugs, and wherein the non-uniform transfer of the plurality of skin plugs includes free-form transfer. 
However, Giovannoli teaches that skin plugs may still remain attached to the sub-dermal tissue as the surgical punches (23) are removed. If incised plugs still remain attached to the sub-dermal tissue, other means for removal should be employed, such as with a pin or tweezers and possibly a scissor to cut the plugs free from the fat layer ([0050]). Thus, while punches are intended to uniformly transfer the plurality of skin plugs, it may be necessary to individually free-form cut some of the skin plugs in a non-uniform transfer.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to individually free-form cut attached skin plugs of modified Hall in a non-uniform transfer as taught by Giovannoli in order to harvest as many skin plugs as possible.
Regarding claim 5, Hall substantially discloses the invention as claimed and further discloses wherein the transferring of the skin graft comprises uniform transfer of 
Regarding claim 6, Hall substantially discloses the invention as claimed and further discloses wherein the uniform transfer comprises transfer with a docking tray (dressing 120) including a plurality of receptacles (openings at proximal end of dressing; fig. 8), wherein the docking tray receives the plurality of skin plugs removed from the donor site (figs. 8-10).
Regarding claim 7, Hall substantially discloses the invention as claimed and further discloses wherein the docking tray maintains an orientation of the plurality of skin plugs removed from the donor site (as skin tissue 131 is retained on surface 121 of dressing 120 with negative pressure and/or adhering gel; [0036]).
Regarding claim 8, modified Hall fails to explicitly disclose wherein the docking tray comprise an elastomeric material. However, elastomers are well known in the art to be biocompatible and affordable and Giovannoli teaches portions of the device may be made of a resilient material ([0043]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the docking tray of modified Hall to be made of an elastomeric material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claim 9, Hall substantially discloses the invention as claimed and further discloses wherein the uniform transfer comprises transfer with an adherent 
Regarding claim 10, Hall substantially discloses the invention as claimed and further discloses wherein the adherent substrate (adhering gel) maintains relative 15 positioning (as the skin tissue particles 131 are retained) of the plurality of skin plugs during transfer to and application at the recipient site ([0036]; figs. 9-10).
Regarding claims 11-12, Hall substantially discloses the invention as claimed and further discloses wherein the adherent substrate aligns and applies the plurality of skin plugs to the recipient site (fig. 10; [0036]).
Regarding claim 13, Hall substantially discloses the invention as claimed and further discloses wherein the placing of the skin graft at the recipient site 25comprises spreading the plurality of skin plugs over the area of the recipient site (fig. 10).
Regarding claim 14, Hall substantially discloses the invention as claimed and further discloses wherein the spreading includes placing the plurality of skin plugs in contact with the recipient site in a side orientation (wherein at least one side of the skin plugs 131 is aligned and placed at the recipient site; fig. 10).
Regarding claim 15, Hall substantially discloses the invention as claimed and further discloses wherein the plurality of skin plugs evoke side-neovascularization at the recipient site (fig. 12; as at least one side of the skin plugs 131 is aligned and placed at the recipient site and new tissue grows into the skin plugs to retain the graft at the recipient site i.e. the process of neovascularization).
Regarding claim 16, Hall substantially discloses the invention as claimed and further discloses wherein the spreading includes placing the plurality of 5 skin plugs in 
Regarding claim 17, Hall substantially discloses the invention as claimed and further discloses wherein the plurality of skin plugs evoke a side to end neovascularization at the recipient site (fig. 12; as at least one side of the skin plugs 131 is aligned and placed at the recipient site and new tissue ends grow into the skin plugs to retain the graft at the recipient site i.e. the process of neovascularization).
Regarding claim 18, Hall substantially discloses the invention as claimed and further discloses wherein the plurality of skin plugs evoke a wound healing response at the recipient site (as the skin tissue particles 131 in contact with the graft site invoke graft healing at the graft site 300; [0039]).
Regarding claim 19, modified Hall fails to explicitly disclose wherein a plurality of voids caused by the removal of the plurality of skin plugs evokes a wound healing response at the donor site.
However, Giovannoli teaches it is beneficial to stretch tissue at the donor site prior to resection of tissue so that when the tissue is released and relaxed to its original state, the voids caused by the removal of the plurality of skin plugs are partially closed, evoking a wound healing response ([0052]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of modified Hall by initial skin stretching prior to tissue resection as taught by Giovannoli in order to partially close the voids in the donor site and improve healing.

Regarding claim 23, Hall substantially discloses the invention as claimed and further discloses wherein application of the scalpet array at the target site produces an adequate fractional density harvest at the target site (as application shown in fig. 6 provides an adequate skin graft for site 300 of fig. 10).
Regarding claims 25-31, modified Hall discloses generating a second fractional field at the second plurality of fractional resection sites using a second fractional resection of tissue according to the marking (as Giovannoli teaches templates or other marking means such as rings can be attached at predetermined incision sites to ensure proper placement of the surgical punches and precise reapplication of the surgical punches; [0039]-[0040]), wherein the second fractional resection includes circumferentially incising (due to the open circumferential end of the hollow needles 130 of Hall; fig. 5) and removing a second plurality of skin plugs by at least one application of the scalpet assembly (as Hall discloses multiple dressings 120 may be placed 
Regarding claim 32, Hall substantially discloses the invention as claimed and further discloses wherein the vacuum component is configured to remove the tissue using vacuum force (low pressure source 166 e.g. vacuum pump; [0033]).
Regarding claim 33, Hall substantially discloses the invention as claimed and further discloses wherein the vacuum component includes a vacuum5 manifold (116) configured to couple to a distal end of the carrier (figs. 1-2), wherein the vacuum 
Regarding claim 34, Hall substantially discloses the invention as claimed and further discloses wherein the vacuum manifold (116) is coupled to a lumen of the at least one scalpet (fig. 7) and configured to direct the vacuum force to the target site10 intraluminally via the lumen ([0036]).
Regarding claim 35, Hall substantially discloses the invention as claimed and further discloses wherein the vacuum manifold (116) is configured to direct the vacuum force to the target site extraluminally (i.e. via port 140).
Regarding claim 36, Hall substantially discloses the invention as claimed and further discloses wherein the vacuum component includes a vacuum aspirator (vacuum pump; [0033]).
Regarding claim 37, Hall substantially discloses the invention as claimed and further discloses wherein the vacuum force is configured for vacuum stabilization of the target site during the fractional resection ([0036]).
Regarding claim 38, Hall substantially discloses the invention as claimed and further discloses comprising a controller (switch 115) configured to automatically control at least one of a rotational force to the at least one scalpet and delivery of the vacuum force to the target site (as switch 115 controls delivery of the vacuum force to the target site ([0033]).
Regarding claim 39, Hall substantially discloses the invention as claimed and further discloses wherein the at least one scalpet (hollow needles 130) comprises a cylindrical scalpet (figs. 2-3, which show a surface traced by a straight line moving 
Regarding claim 40, Hall substantially discloses the invention as claimed and further discloses wherein the distal region includes a cutting surface (distal end surface of hollow needles that cuts through tissue).
Regarding claim 41, Hall substantially discloses the invention as claimed and further discloses wherein the cutting surface includes at least one of a sharpened edge, at least one sharpened point, a serrated edge, and a blunt edge (figs. 6-8).
Regarding claim 42, Hall substantially discloses the invention as claimed and further discloses wherein the lumen and the proximal end is configured to pass tissue from the target site (as tissue is passed through the lumens of the hollow needles 130 to the surface 121 of dressing 120; fig. 8).
Regarding claim 48, Hall substantially discloses the invention as claimed and further discloses wherein the configuring the carrier includes configuring the carrier for use with a depth guide (seal 150), wherein the depth guide controls a depth of penetration of the scalpet array into the tissue ([0036]).

Claim(s) 43-44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hall et al. (US 2012/0271320 A1) in view of Giovannoli (US 2007/0073327 A1), as applied to claim 39 above, and further in view of Anderson et al. (US 2012/0041430 A1).

However, Anderson teaches a method and apparatus for tissue graft (abstract) wherein the scalpets (510) include at least one aperture (aperture between points 520; figs. 5A, 5B) configured to divert received tissue radially inward toward the interior region of the scalpet (figs. 6A-C) for the purpose of facilitating insertion of the apparatus into the donor site ([0070]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the scalpets of modified Hall to include the points and apertures taught by Anderson in order to improve insertion of the apparatus into tissue at the donor site.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knowlton (US 2014/0303648 A1) in view of Giovannoli (US 2007/0073327 A1).
Regarding claim 1, Knowlton discloses a method comprising: configuring a carrier (including any one of handle 102 of fig. 11B or scalpet plate of fig. 11C) for fractional skin grafting comprising fractional resection of tissue (abstract) by coupling the carrier to a scalpet assembly (including at least pixel drum 100 and side portions and rotational component 104 that connect the drum to the handle 102 in Fig. 11B and the similar rotational component i.e. rod on which the drum sits of Fig. 11C) comprising 
Knowlton fails to explicitly disclose configuring a marking system for marking the target site of a subject and fractionally resecting tissue according to the marking.
However, Giovannoli teaches a method for excising skin (abstract) using a scalpet array (punch array 22; fig. 4) including a plurality of scalpets (punches 23) and configuring a marking system for marking a target site of a subject by first marking a target side of a subject using means to identify placement, shape and orientation of the resected tissue (incisions 13), such as a template or other marking means, and then making the incisions ([0039]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Knowlton by configuring a marking system for marking the target site of a subject and then fractionally resecting tissue according to the marking as taught by Giovannoli in order to ease and ensure proper placement, shape and orientation of the scalpet assembly at the donor site.
Allowable Subject Matter
Claim 46 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-48 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Applicant’s arguments, see pages 11-13, filed 11/06/2020, with respect to the rejection(s) of claim(s) 46 with respect to Hall in view of Tezel have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Hall in light of the new interpretation discussed above.
Applicant's arguments filed 11/06/2020 with respect to claim 1 over Knowlton have been fully considered but they are not persuasive. Applicant argues that Knowlton fails to disclose a scalpet array including a scalpet rotatable coupled to a scalpet assembly. Initially, it is noted that the scalpet assembly comprises the scalpet array including the scalpet. Therefore, the scalpet is rotatably coupled to a portion of itself. Further, the scalpet assembly of Knowlton is considered to include the side portions and rotational component 104 that connect the drum to the handle 102 in Fig. 11B and the similar rotational component i.e. rod on which the drum sits of Fig. 11C. The drum holds .
Accordingly, the application is not found in condition for allowance at this time.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH A SIMPSON whose telephone number is (571)270-3865.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 






/SARAH A SIMPSON/Primary Examiner, Art Unit 3771